Elandrau. J.
By the Court. The Court below was right in dismissing the garnishee proceedings against the county of Hennepin. The twenty-third section of the Garnishee Act, which authorizes “corporations to be proceeded against as garnishees, in the same manner and with the like effect, as *189individuals,” (Comp. Stat. p. 662, Sec. 23) applies only to private corporations, and was not designed to include municipal corporations charged Tyith the interests of the public. Counties are public corporations, and their officers are public officers.
The varied relations which such bodies through their officers hold towards individuals as- their debtors, would render them liable to be constantly attached with such process, and would very materially embarrass them in the performance of their official duties. If they are subject to such suits, they are bound to give them the same attention which is required of private individuals, and this would involve their attendance upon distant Courts, and the consequent absence from their respective offices. It would also very much embarrass them in their accounts, as each indebtedness disclosed, would necessarily suspend the payment of the sum, until the decision of the litigation between the principal parties, which might be protracted for years. Public policy cannot tolerate such an obstacle to the exercise of official duties as this rule would necessarily be, should it be allowed to obtain.
The counsel for the Appellant has submitted a very able argument to show that our act was intended to include public corporations, and also to overthrow the rule I have above stated, but the case upon both principle and authority is clearly against him. See in support of this principle, Drake on Attachment, Chap. 21, where the whole subject is most thoroughly discussed, and cases collected from the Courts of most of the States where such proceedings are authorized, and also the Supreme Court of the United States.
The order of the District Court dimissing the garnishee proceedings is affirmed.